Title: To George Washington from Major General William Heath, 17 April 1779
From: Heath, William
To: Washington, George



Dear General
Boston April 17th 1779

Permit me to Congratulate your Excellency on the Signal Success of the Continental Frigates Warren, Ranger and Queen of Fran[c]e in Captureing the British Ship Jason Capt. Potterfield of 20 Guns, Ship Maria of 16 Guns Brigts Patriot, Prince Fredrick, Batchelor and John schooners Hibernia and Chance Bound from New York to Georgia with large Quantities of Goods Stores Provisions &c. on Board with Four Field Officers and about Twenty Commision Officers, Some of the Prises are already arrived and others momently expected. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
W. Heath
